

115 S3098 IS: To amend title 5, United States Code, to clarify the sources of the authority to issue regulations regarding certifications and other criteria applicable to legislative branch employees under the Wounded Warriors Federal Leave Act.
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3098IN THE SENATE OF THE UNITED STATESJune 20, 2018Mrs. Hyde-Smith introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to clarify the sources of the authority to issue regulations
			 regarding certifications and other criteria applicable to legislative
			 branch employees under the Wounded Warriors Federal Leave Act.1.Regulations applicable to legislative branch employees under Wounded Warriors
 Federal Leave Act(a)In generalSection 6329(c) of title 5, United States Code, is amended—(1)by striking In order and inserting (1) In order; and(2)by adding at the end the following new paragraph:(2)In the case of an employee of an office of the legislative branch, the certification described in paragraph (1) shall be prescribed—(A)in the case of an employee of the House of Representatives, by the Committee on House Administration of the House of Representatives;(B)in the case of an employee of the Senate, by the Committee on Rules and Administration of the Senate; or(C)in the case of an employee of any other office of the legislative branch, by the head of the office..(b)RegulationsNot later than 270 days after the date of the enactment of this Act, the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the head of each other office of the legislative branch shall prescribe regulations governing the application of section 6329 of title 5, United States Code, including the certification requirement under subsection (c) of such section (as amended by this section), to employees of the House of Representatives, employees of the Senate, and employees of such office, respectively.